Case: 20-50129     Document: 00516355712         Page: 1     Date Filed: 06/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 14, 2022
                                  No. 20-50129                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bameyi Kelvin Omale,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CR-78-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Bameyi Kelvin Omale pled guilty to conspiracy to commit money
   laundering in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and (h). Omale’s
   guidelines range was based on an intended loss amount that exceeded $9.5




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50129     Document: 00516355712            Page: 2   Date Filed: 06/14/2022




                                     No. 20-50129


   million. See U.S.S.G. § 2B1.1(b)(1)(K). The district court sentenced Omale
   within the guidelines range to 135 months of imprisonment. Omale appealed.
          Omale argues that the district court erred in calculating the loss
   amount under § 2B1.1(b)(1). According to Omale, there is insufficient
   evidence in the record to hold him accountable for the entire $10,032,381.52
   in intended losses through relevant conduct. The factual findings made in
   support of a district court’s loss calculation are reviewed for clear error.
   United States v. Simpson, 741 F.3d 539, 556 (5th Cir. 2014).
          The district court did not clearly err in holding Omale accountable for
   an intended loss exceeding $9.5 million.         See § 2B1.1(b)(1)(K).   The
   presentence report (PSR) described how Omale and his coconspirators
   attempted to launder $10,032,381.52 in proceeds from business email
   compromise scams and romance fraud scams. The PSR noted that there
   were numerous text messages between Omale and his coconspirator Joseph
   Odibobhahemen where the two men coordinated the movement of the
   proceeds collected from the scams. Further, the PSR described how Omale
   obtained account information from others involved in the conspiracy and
   deposited fraud proceeds into those accounts. He also participated in the
   conspiracy by personally opening fraudulent bank accounts to collect
   proceeds using various aliases.
          The Government’s sentencing memorandum, which the district court
   relied on at sentencing, also shows that Omale was an active participant in
   the conspiracy. See United States v. Plewniak, 947 F.2d 1284, 1290 (5th Cir.
   1991). Screen shots of Omale’s text messages included in the memorandum,
   showed Omale and Odibobhahemen working together to create a falsified
   invoice for $105,454.65 to be used in a business email compromise scam. At
   the end of the text exchange, Omale shares a screen shot of a fraudulent bank
   account under his control receiving $105,454.65 in proceeds.




                                          2
Case: 20-50129     Document: 00516355712           Page: 3   Date Filed: 06/14/2022




                                    No. 20-50129


          Omale correctly states that Odibobhahemen “was an organizer of
   many fraudulent schemes,” then suggests that the district court’s loss
   calculation may have included fraud proceeds laundered as part of
   Odibobhahemen’s other schemes that did not involve Omale, but there is no
   evidence in the record to support this suggestion. The indictment, factual
   basis, and PSR all support a single money laundering scheme jointly
   undertaken by Omale and his coconspirators. See U.S.S.G. § 1B1.3(a)(1)(B).
          Omale further argues that because “the record does not tie all of the
   claimed loss amounts to specific dates,” it is “entirely possible” that some
   of the funds were laundered before Omale joined the conspiracy.” He
   compares his case to this court’s decision in United States v. Longstreet, 603
   F.3d 273 (5th Cir. 2010). Unlike Longstreet, however, Omale did not join a
   conspiracy already in progress. See id. at 278. Instead, Omale and his
   coconspirators “began” laundering the proceeds from their scams
   “sometime before November 2016.” Thus, as the PSR indicates, he was one
   of the initial members of the conspiracy, and there is no indication that he
   was held accountable for funds laundered prior to his joining the conspiracy.
          AFFIRMED.




                                         3